PER CURIAM
Appellant seeks reversal of a judgment committing her as a mentally ill person for a period not to exceed 180 days. ORS 426.130. Appellant argues that the trial court did not make adequate findings to support its judgment and that the record does not establish by clear and convincing evidence that she is unable to provide for her basic needs because of a mental disorder. See ORS 426.005(l)(d). The state concedes that the evidence is insufficient for involuntary commitment and that the judgment should be reversed. On de novo review of the record, we accept the state’s concession and reverse.
Reversed.